COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Javier Galindo Pacheco v. The State of Texas

Appellate case number:       01-14-00156-CR

Trial court case number:     1341972

Trial court:                 262nd Judicial District Court of Harris County

        Appellant’s court-appointed counsel filed a motion to withdraw and brief
concluding that the above-referenced appeal on behalf of the appellant is frivolous. See
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Although counsel
mailed a cover letter to her client in English, dated February 8, 2015, and filed on
February 17, 2015, that did not include her motion to withdraw, filed on February 17,
2015. Thus, counsel has not filed a cover letter or notice in accordance with Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify h[er] client of the motion to
withdraw and the accompanying Anders brief, providing him with a copy of each, (2)
inform him of his right to file a pro se response and of his right to review the record
preparatory to filing that response, [] (3) inform him of his pro se right to seek
discretionary review should the court of appeals declare his appeal frivolous,” and (4)
“notify h[er] client that, should he wish to exercise his right to review the appellate record
in preparing to file a response to the Anders brief, he should immediately file a motion
for pro se access to the appellate record with the applicable court of appeals,” which
letter includes “a form motion . . ., lacking only the appellant’s signature and the date, . . .
inform[ing] the appellant that, in order to effectuate his right to review the appellate
record pro se, should he choose to invoke it, he must sign and date the motion and send it
on to the court of appeals within ten days of the date of the letter from appellate counsel.”
436 S.W.3d at 319–20.
        Accordingly, we order appellant’s appointed counsel, Maite Sample, to mail a
new cover letter to appellant, attaching both a copy of the motion to withdraw and Anders
brief, in accordance with Kelly. See Kelly, 436 S.W.3d at 319-20. We further order
appellant’s appointed counsel to file a notice, along with an English translation of the
new cover letter, “that [s]he has (1) informed the appellant of the motion to withdraw and
attendant Anders brief, [and] (2) provided the appellant with the requisite copies while
notifying him of his various pro se rights, and (3) supplied him with a form motion for
pro se access to the appellate record (and the mailing address for the court of appeals), to
be filed within ten days, so that he may timely effectuate that right, if he so choose.”
Kelly, 436 S.W.3d at 319. Because the Clerk of this Court already mailed appellant a
form pro se motion for access to the appellate record on February 9, 2015, counsel does
not need to send another form motion to her client, but should notify her client as
provided above.
       Counsel shall send the required letter to her client and shall file the required notice
and translated letter with the Clerk of this Court within 10 days of the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                                                         or the Court

Date: February 19, 2015




                                              2